Citation Nr: 0611067	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  05-21 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for Graves's disease (also 
claimed as headaches, hypertension, hypertensive heart 
disease, insomnia, and cardiovascular disease).  




REPRESENTATION

Appellant represented by:	AMVETS






ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to December 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The veteran requested a hearing in his July 2005 Substantive 
Appeal, but he withdrew this request in a September 2005 
letter from his representative.  38 C.F.R. § 20.704(e).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In a March 2006 letter, the veteran's representative notified 
the Board that the veteran had submitted new evidence 
directly to the RO and did not intend to waive RO review of 
this evidence.  

Consequently, this case will need to be returned to the RO 
for review of the evidence, which has not been associated 
with the claims file to date, and the issuance of a 
Supplemental Statement of the Case.  38 C.F.R. § 19.31(b).  

Accordingly, the appeal is REMANDED to the RO for the 
following action:

The RO must readjudicate the veteran's 
claim, with attention to all evidence 
added to the claims file since the 
issuance of the June 2005 Statement of 
the Case.  If the determination of this 
claim remains unfavorable, the veteran 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


